DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claims 1 and 19 are seen as vague and indefinite due to the limitation “one or more nesting stencil plates”.  The issue arises when there is only one nesting stencil plate.  What is this one stencil nesting with?  Since there are no other stencil plates it is not a nesting stencil plate.  One could argue this means that the single stencil plate nests with the based plate, however, nothing in the claim states a nesting relationship between the stencil and the base plate.  The only relationship between the stencil and base plate is that the opening(s) align with portions of the opening of the base plate.  Therefore this makes claims 1 and 19 vague and indefinite since the metes and bounds of the claim is undeterminable when the option of a single nesting stencil plate is chosen.
Claims 1 and 19 are seen as vague and indefinite due to the limitation “one or more openings aligning with predetermined portions of the at least one opening of the base plate”.  If the stencil plate(s) only have one opening then it is not possible for the one opening to align with predetermined portions (plural) of the at least one opening of the base plate.  If there is only one opening then it can only align with a portion of the opening of the base plate.  Since this is not entirely clear in the language of the claims 1 and 19 the claims are indefinite. 
Claim 5 recites the limitation "a first nesting plate".  There is insufficient antecedent basis for this limitation in the claim.  There are no nesting plates in claim 1, only nesting stencil plates.  Additionally is this then part of the one or more nesting stencil plates of claim 1.  Claim 5 needs to be written in the same manner claim 6 is written: “a first nesting stencil plate of the one or more nesting stencil plates”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 claims a raised lip, claim 4 then tries to further limit the raised lip of claim 1.  However the limitations of claim 4 are inherent to any raised lip, therefore claim 4 is entirely redundant to what a skilled artisan would understand the construction of a raised lip to entail.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. PGPub 2016/0120194).  Regarding claim 1, Weber teaches:
A base plate comprising at least one opening (base plate 102, the opening being the portion above the surface and opening upwards and the lip 109), wherein the at least one opening comprises a raised lip portion extending along a first perimeter of the at least one opening (lip 109, paragraph 0043)
One or more nesting stencil plates (mold 104), each nesting stencil plate of the one or more nesting stencil plates comprising
One or more openings aligning with predetermined portions of the at least one opening of the base plate (molding cavity 114)
A first surface (the inside surface of cavity 114, as seen in the annotated Figure 1A below)
A second surface opposite the first surface (the outer surface of the cavity 114, as seen in the annotated Figure 1A below)
Wherein the first surface comprises a first flange portion extending therefrom, along a second perimeter of the each nesting stencil plate (the top portion of mold 104, as seen in the annotated Figure 1A below)
Wherein the second surface comprises a second flange portion extending therefrom, along a third perimeter of each opening of the one or more openings (the bottom portion of mold 104, as seen in the annotated Figure 1A below)

    PNG
    media_image1.png
    785
    999
    media_image1.png
    Greyscale


Regarding claim 2, Weber teaches:
Wherein the 3-D object comprises one surface displaying an image or body (this is seen as the intended use of the apparatus and does not add additional structure to the claim, additionally anything molded via the mold 104 will have a natural image or body on display)
Regarding claim 3, Weber teaches:
Wherein the 3-D object comprises a 3-D body having two or more surfaces displaying an image (this is seen as the intended use of the apparatus and does not add additional structure to the claim, additionally anything molded via the mold 104 will have a natural image or body on display on both sides.  Weber additionally teaches different possible molds with more than one cavity in Figures 3A/B, thus more than one image)
Regarding claim 4, Weber teaches:
Wherein a first end of the raised lip portion is connected to the base plate and a second end of the raised lip portion is located opposite the first end, and wherein a first height of the raised lip portion extends between the first end and the second end (The lip 109 of Weber naturally has such a design by being a raised lip)
Regarding claim 6, Weber teaches:
Wherein the first surface of a first nesting stencil plate of the one or more nesting stencil plates further comprises one or more protrusions configured to form indentations on the modeling compound filling the at least one opening of the base plate (As seen in Figure 1 the inner surface of the cavity has protrusions thereon which would form indentations)

Regarding claim 7, Weber teaches:
Wherein each of the base plate and the one or more nesting stencil plates comprises a sequence indicator (Based on the design of Figure 1A there is only one possible order that can be arranged and still have the apparatus work as intended)
Regarding claim 19:
See remarks regarding claim 1.  A plurality of assemblies 100 are possible since this is not a one off custom apparatus, whether it is the same design or the multiple designs shown in the Figures of Weber.
Regarding claim 20, Weber teaches:
Wherein the one or more nesting stencil plates of a first system in the plurality of systems are interchangeable with the one or more nesting stencil plates of a second system in the plurality of systems (Since all the design have the same nesting shape with the base and mold they are seen as interchangeable)









Claims 8, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg (U.S. Patent 2,487,866).  Regarding claim 8, Gregg teaches:
A first mold component comprising a first inner surface and a first outer surface, the first inner surface forming a first molding cavity (See below annotated Figure 12)

    PNG
    media_image2.png
    369
    693
    media_image2.png
    Greyscale

A second mold component comprising a second inner surface and a second outer surface, the second inner surface forming a second molding cavity, wherein the second molding cavity comprises one or more openings (See below annotated Figure 12, the cavity as top and bottom openings)

    PNG
    media_image3.png
    329
    718
    media_image3.png
    Greyscale

A cap component comprising a third inner surface and a third outer surface, wherein the third inner surface is configured to be in contact with the second outer surface of the second mold component when engaged with the second mold component, the third inner surface comprising one or more protrusions configured to plug the one or more openings of the second molding cavity of the second mold component (See below annotated Figure 12)

    PNG
    media_image4.png
    368
    616
    media_image4.png
    Greyscale

Below is an annotated Figure 9 showing the entirety of the apparatus of Gregg

    PNG
    media_image5.png
    406
    1069
    media_image5.png
    Greyscale

Regarding claim 9, Gregg teaches:
Wherein the first molding cavity of the first mold component and the second molding cavity of the second mold component are complementary to form an enclosed molding cavity (As seen in the annotated Figures 9 and 12 the 1st and 2nd molding cavities are complementary to form an enclosed molding cavity)
Regarding claim 11, Gregg teaches:
Wherein the first mold component and the second mold component are moveably connected to each other by an attachment component (As seen in the annotated Figure 9 above there are two hinges connecting the first and second mold components)
Regarding claims 12 and 13:
Due to the nature of a hinge there are integral attachments on both the first and second mold components.
Regarding claims 14 and 15:
As previous discussed Figure 9 shows two hinges.  These are seen as case hinges
Regarding claim 16, Gregg teaches:
Wherein the cap component is moveably connected to at least the second mold component by an attachment component (screws 113 movably attach the cap component 105 with the second mold component 93)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg.  Regarding claim 17:
Wherein the attachment component is integral with the cap component and the second mold component
As previously discussed Gregg teaches screws, which are not integral.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an integral connection such as the previous used hinges, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
In this instance a skilled artisan would be familiar with how to connect (be it integrally or not) two mold parts in order for them to work as needed.
Regarding claim 18:
As previously discussed there is a hinge connecting the first and second mold components of Gregg and screws connecting the second and cap components of Gregg.  As previously mentioned the hinges are seen as integral to those components, and the integral-ness of the cap component connection has previous been shown as being obvious.
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 5, ss allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743